Citation Nr: 0807344	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 through July 
1969.  He died in September 2004 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's claim for service connection for the cause of 
the veteran's death is not yet ready for final adjudication.  
At the November 2007 Board hearing, the appellant provided 
testimony as to the dates and locations of the veteran's 
cancer treatment.  In particular, the appellant stated that 
the veteran was treated at the VA Medical Center (VAMC) in 
Muskogee, Oklahoma since 2001 (until his death) and that he 
received radiation treatment at the VAMC in Shreveport, 
Louisiana between June and August 2003.  See hearing 
transcript at pages 7-11.  

A thorough review of the record indicates that not all 
medical evidence identified by the appellant is contained in 
the claims folder.  Because VA has a duty to assist the 
appellant in obtaining VA medical treatment records relevant 
to her claim, this matter must be remanded so that the 
missing records from the VAMC in both Muskogee and Shreveport 
can be obtained and associated with the claims folder.  
38 C.F.R. § 3.159(c)(2) (2007).

Also, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim for 
service connection for the cause of the veteran's death, the 
United States Court of Appeal for Veterans Claims (CAVC) has 
held that section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Id. 

In this case, during his lifetime, service connection was in 
effect for bilateral hearing loss and tinnitus.  To date, VA 
has not provided the appellant with notice consistent with 
the CAVC's holding in Hupp.  This must be accomplished before 
final adjudication of her claim.


Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical and 
lay) evidence not previously provided to 
VA is necessary to substantiate the 
appellant's claim for service connection 
for the cause of the veteran's death.  The 
notice should also include (1) a statement 
of the conditions for which the veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the appellant 
and which portion, if any, VA will attempt 
to obtain on her behalf.  The letter 
should also request that the appellant 
provide any evidence in her possession 
that pertains to the claim.

2.  Obtain and associate with the claims 
folder all relevant VA treatment records 
with regard to the veteran's cancer 
treatment, including, but not limited to, 
records dated from January 2001 through 
March 2002 from the Muskogee VAMC and 
records of radiation therapy between June 
and August 2003 from the Shreveport VAMC.  
Associate all records obtained with the 
claims folder.

3.  Readjudicate the appellant's claim.  
If the benefits sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


